Title: To James Madison from John Dawson, 27 July 1797
From: Dawson, John
To: Madison, James


Dear SirPhiladelphia July 27. 97.
We have nothing late from Europe—in our committee we go on well, & I have well grounded reasons, which I cannot communicate by letter, to say that we shall bring in some large fish.
Colo Monroe is here & is very much engaged—he proposes to set out in about a week—in September I expect the pleasure of seeing you as I hope by that time I may with safety leave the committee. Yrs Truly
J Dawson.
